         Case 2:15-cr-00707-SRB Document 522 Filed 01/15/19 Page 1 of 5




 1   DANIEL R DRAKE
     DRAKE LAW, PLC
     4340 East Indian School Road
 2   Suite 21-113
     Phoenix, Arizona 85018
     drakelawplc@gmail.com
 3   Arizona State Bar No. 003781
     Telephone (602) 881-5341
 4   Attorney for Defendant

 5
 6                                  UNITED	STATES	DISTRICT	COURT	
   	
 7 	                                    DISTRICT	OF	ARIZONA	
   	
          	                                        	
 8        United	States	of	America,	                               	
          	                                               2:15-cr-00707-SRB	
 9                           Plaintiff,	                           	
          	                                               Motion	to	Preclude	
10              v.	                                      Government	Ex	Parte	
          	                                          Submission	Under	CIPA	Absent	
11        Abdul	Malik	Abdul	Kareem,	                    Defense	Participation	
          	
12                           Defendant.	
13   	
              Defendant	 Abdul	 Malik	 Abdul	 Kareem	 moves	 the	 Court	 to	 preclude	 the	
14
     government	from	making	an	ex	parte	submission	under	the	Classified	Information	
15
     Procedures	Act,	18	U.S.C.	§	App.	3,	(“CIPA”)	unless	the	Court	also	permits	the	defense	
16
     to	 participate	 in	 the	 Court’s	 evaluation	 whether	 the	 information	 should	 be	
17
     produced,	and	the	nature	and	extent	of	any	redactions	permitted.			
18
              Excludable	delay	under	18	U.S.C.	§	3161(h)	will	not	occur	as	a	result	of	this	
19
     notice	or	an	order	based	thereon.	
20
              Respectfully	Submitted	this	15th	day	of	January	2019.	
21
              	
22                                            DRAKE	LAW,	PLC	
23 	
   	          	              	                s/Daniel	R.	Drake	
24                                            DANIEL	R.	DRAKE	
     	
25
                  	
26
     	        	
27   	
28
                                                1
         Case 2:15-cr-00707-SRB Document 522 Filed 01/15/19 Page 2 of 5



                                              	
 1                                       MEMORANDUM	
 2   	        Twice	the	government	has	made	use	of	CIPA	procedures	to	disclose	to	the	
 3   Court	in	ex	parte	fashion	information	that	it	does	not	wish	to	disclose	to	the	
 4   defense.		Docs.	193	and	405.		The	first	such	disclosure	was	prior	to	trial,	the	second	
 5   in	connection	with	a	defense	motion	for	new	trial	in	which	additional	disclosures	
 6   were	made.			
 7   	        Now,	a	supplemental	motion	for	new	trial	is	pending	based	upon	comments	
 8   of	government	counsel,	testimony	of	government	witnesses,	and	government	
 9   disclosures	in	connection	with	the	trial	of	Erick	Jamal	Hendricks	in	the	Northern	
10   District	of	Ohio,	Case.	1:16-cr-00255-JRA,	concluded	in	March	2018.		The	FBI	
11   undercover	agent	who	was	communicating	with	Kareem’s	co-defendant,	Elton	
12   Simpson,	was	communicating	with	Hendricks	as	well,	and	testified	at	Hendricks	
13   trial.		His	testimony	and	government	counsel	comments	prompted	the	filing	of	the	
14   supplemental	motion	for	new	trial.		(Doc.	505.)	
15   	        After	the	defense	filed	its	June	11,	2018,	supplemental	motion	for	new	trial	
16   the	prosecution	disclosed	about	30	pages	of	materials	apparently	related	to	the	
17   undercover	agent’s	communications	with	other	FBI	agents	in	the	run-up	to	the	
18   May	3,	2015	shooting,	as	well	as	an	internal	review	of	the	shooting	in	Garland,	
19   Texas,	conducted	by	the	FBI	after	the	fact.			
20   	        Defense	counsel	requested	in	a	September	6,	2018	letter	that	the	
21   government	provide	additional	information	based	upon	those	disclosures.		The	
22   government	indicated	January	11,	2019,	that	it	might	make	a	response	to	the	
23   disclosure	request	this	week.		Defense	counsel	anticipates	the	government	may	
24   wish	to	make	an	ex	parte	submission	to	the	Court,	as	it	has	in	the	past,	to	justify	
25   withholding	certain	information	on	the	ground	it	is	not	relevant	and	material	to	
26   the	defense.			
27   	        The	defense	hereby	lodges	its	objection	to	such	a	procedure	and	moves	the	
28
                                                 2
         Case 2:15-cr-00707-SRB Document 522 Filed 01/15/19 Page 3 of 5




 1   Court	to	permit	it	to	participate	in	sharing	information	with	the	Court.		The	
 2   defense	believes	it	is	in	the	best	position	to	articulate	aspects	of	the	defense	that	
 3   might	lead	the	Court	to	conclude	some	or	all	of	the	information	is	both	relevant	
 4   and	material	to	the	defense,	such	that	it	should	be	disclosed.		
 5   	        The	Supreme	Court	has	recognized	that	“[f]airness	can	rarely	be	obtained	by	
 6   secret,	one-sided	determination	of	facts	decisive	of	rights.”		United	States	v.	James	
 7   Daniel	Good	Real	Prop.,	510	U.S.	43,	55	(1993)	(citation	omitted).		And,	it	has	
 8   warned	that	“[i]n	our	adversary	system,	it	is	enough	for	judges	to	judge.	The	
 9   determination	of	what	may	be	useful	to	the	defense	can	properly	and	effectively	be	
10   made	only	by	an	advocate.”		Dennis	v.	United	States,	384	U.S.	855,	875	(1966).		The	
11   Court	took	a	similar	position	in	Jencks	v.	United	States,	353	U.S.	657,	668	(1957),	
12   holding	“[t]he	practice	of	producing	government	documents	to	the	trial	judge	for	
13   his	determination	of	relevancy	and	materiality,	without	hearing	the	accused,	is	
14   disapproved.”		Id.		It	was	that	case,	of	course,	which	led	to	the	passage	of	the	
15   “Jencks	Act,	18	U.S.C.	§	3500.”		It	is	rarely	justifiable	for	the	prosecution	to	have	
16   exclusive	access	to	a	storehouse	of	relevant	facts,	Dennis,	384	U.S.	at	873,	but	the	
17   procedures	of	making	an	ex	parte	submission	to	the	district	court,	without	any	
18   defense	input,	creates	precisely	that	situation.	
19   	        The	defense	proposes	a	solution	along	the	lines	followed	by	the	district	
20   court	in	United	States	v.	Libby,	429	F.	Supp.	2d	18,	26.	(DC	D.C.	2006),	amended	429	
21   F.	Supp.	46,	48	(DC	D.C.	2006).		There,	the	district	court	permitted	the	defense	to	
22   submit	ex	parte	information	to	aid	the	court’s	determination	of	the	
23   appropriateness	of	non-disclosure	or	redaction.		The	defense	would	request	that,	
24   rather	than	a	written	submission,	it	be	permitted	to	make	an	ex	parte	oral	
25   presentation	in	camera	to	the	Court	regarding	its	need	for	the	requested	
26   information.	
27   	        Counsel	recognizes	this	motion	might	be	premature	as	the	government	has	
28
                                                 3
         Case 2:15-cr-00707-SRB Document 522 Filed 01/15/19 Page 4 of 5




 1   not	given	notice	that	it	intends	to	submit	materials	ex	parte.		However,	better	to	be	
 2   premature	in	this	instance	than	tardy.		Should	the	government	make	no	such	
 3   submission	this	motion	will	be	moot.			
 4   	
 5                                        CONCLUSION	
 6   	        For	the	foregoing	reasons,	this	Court	should	preclude	the	government	from	
 7   making	an	ex	parte	submission	under	the	Classified	Information	Procedures	Act	
 8   unless	it	also	grants	the	defense	an	opportunity	to	make	an	ex	parte	submission	to	
 9   aid	the	Court	in	determining	the	appropriateness	of	nondisclosure	or	redaction	of		
10   information.		
11   	
12   	        	                                Respectfully	Submitted,	
13   	
14   MAYNARD	CRONIN	ERICKSON	                        DRAKE	LAW,	PLC
15   CURAN	&	REITER,	P.L.C.	                         	      	
16   s/Daniel	D.	Maynard	                            s/Daniel	R.	Drake	
17   DANIEL	D.	MAYNARD	                              DANIEL	R.	DRAKE	
18
19   	
20   	
21   	
22   	
     	
23                                    Certificate	of	Service	
   	
24 	
         I	 hereby	 certify	 that	 on	 January	 15,	 2019,	 I	 electronically	 transmitted	 the	
25 attached	 document	 to	 the	 Clerk's	 Office	 using	 the	 CM/ECF	 System	 for	 filing	 and	
   transmittal	of	a	Notice	of	Electronic	Filing	to	CM/ECF	registrants:	
26       	
         AUSA	Joseph	E.	Koehler	
27       AUSA	Kristen	Brook	
   	
28
                                                 4
     Case 2:15-cr-00707-SRB Document 522 Filed 01/15/19 Page 5 of 5



     	
 1   s/Daniel	R.	Drake	
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         5
